Filed 1/5/15 Afra v. Artech Properties CA2/7
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION SEVEN


FARID AFRA, as Administrator, etc.,                                  B250073

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. SC100292)
         v.

ARTECH PROPERTIES, LLC et al.,

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Gerald
Rosenberg, Judge. Affirmed.
         Law Offices of Saul Reiss, Saul Reiss and Firouzeh Simab, for Plaintiff and
Appellant.
         Hill, Farrer & Burrill, Michael K. Collins and Neil D. Martin, for Defendants and
Respondents, Artech Properties, LLC and Eskandar Hakakian.
                                           _______________________
      Farid Afra, acting as the administrator of the Farid Afra Profit Sharing Plan, loaned
$1 million to Ezri Namvar and his company, Namco Capital Group, Inc., in July 2008.
Based on Namvar’s statements and the documents provided, Afra believed his loan was
secured by an assignment of a 25 percent participation in a $4.3 million promissory note
from Namvar to Eskandar Hakakian’s family business, Artech Properties LLC (the Artech
note). The Artech note was secured by a deed of trust on a commercial building in Artesia
wholly owned by Artech Properties. Notwithstanding Hakakian’s delivery to Namvar of
fully executed loan documents, however, Namco never funded the Artech loan, a fact that
was not disclosed to Afra. As a consequence, Afra’s purported security was worthless.
Namvar and Namco were forced into involuntary bankruptcy soon thereafter, and Afra
never recovered his $1 million.1
      Afra sued Namvar, Namco, Artech Properties and Hakakian seeking return of his
$1 million. Afra proceeded to trial against Hakakian and Artech Properties contending, in
part, they were estopped from denying the validity of the Artech note. After a bench trial
the court entered judgment in favor of Hakakian and Artech Properties. The court also
awarded $120,000 in attorney fees to Artech Properties. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
      1. The Underlying Loan Transactions
      In June 2008 Hakakian knew Namvar was having cash-flow problems and needed
infusions of cash to maintain his business. Hakakian told Namvar potential investors were
reluctant to lend Namvar money without security for those investments but said that he
(Hakakian) trusted Namvar and wanted to help him. In a conversation with Namvar’s
brother, Moussa, Hakakian told Moussa he had a building in Artesia he could make



1
        Namvar, for many years a hard money lender to affluent members of the Persian
Jewish community in Los Angeles, purportedly held assets of more than $2 billion when
the economy sharply contracted in 2008. Unable to meet their obligations to a wide range
of creditors, Namvar and Namco were forced into bankruptcy. Following the bankruptcy
Namvar was prosecuted for federal wire fraud and sentenced to seven years in prison for
his role in the Namco Ponzi scheme.

                                             2
available for Namvar to use as collateral for future loans. Moussa told Hakakian not to do
so.
       Undeterred, Hakakian asked Namvar to lend him $4.3 million secured by a deed of
trust on the Artesia building. Hakakian testified he was surprised when he learned the
loan had been approved in early July 2008. There was no escrow agent for the
transaction; Hakakian signed the loan documents, including a promissory note, a deed of
trust, an assignment of leases and a personal guarantee of the debt, on July 10, 2008 at
Namco’s office in Beverly Hills. The Artech note provided, “Payments on this Note shall
be due and payable commencing on the first calendar day of the first calendar month
following the funding of this Note, and continuing on the first day of each successive
calendar month . . . .” The Artech note further granted the lender the right to transfer or
assign all or any part of the note. According to Hakakian, he did not read the documents
before signing them because he trusted Namvar and left without receiving a check or other
conveyance of the $4.3 million.
       Several days later Afra, accompanied by a friend, Nasser Zaghi, visited Namco to
discuss investing funds in one of its projects. Namvar offered Afra and Zaghi an
investment return of 8 percent on loans of $1 million, supported by promissory notes
personally guaranteed by Namvar (the Namco note) and, as security for the loan,
assignment of a 25 percent interest in the Artech note to each of them. Afra and Zaghi
accepted the proposed deal, and each loaned Namco $1 million. Before sending the
money Afra and Zaghi visited the property to ensure its value but did not have an attorney
review the documents or ask whether the Artech loan had ever been funded. Neither Afra
nor Zaghi contacted Hakakian to discuss the loan or the property.
       On July 21, 2008 Namco recorded the Artech deed of trust. On August 5, 2008
Namco recorded a collateral assignment of the Artech deed of trust in favor of Afra and
Zaghi’s company, Park General, Inc. There is no evidence in the record Hakakian was
informed of these events at the time.
       On August 29, 2008, troubled by rumors of Namvar’s illiquidity, Afra demanded
payment of $600,000 of the $1 million within 15 days, as authorized by the Namco note.

                                              3
Afra never received the money. On October 14, 2008 Zaghi called Hakakian and
informed him he and Afra were holding the Artech note and had a lien on the Artesia
building. Hakakian was surprised, having assumed Namvar had decided not to fund the
Artech loan. Hakakian told Zaghi he had not borrowed money from Namvar and had no
obligation to Namco.
       After receiving the telephone call from Zaghi, Hakakian called Namvar and asked
whether he had used the Artech loan documents as security for a loan from Zaghi.
Namvar admitted he had done so but told Hakakian he would pay it back and Hakakian
would not be harmed. Later that day Hakakian sent Namvar an email demanding Namvar
return the Artech loan documents and remove any liens from the Artesia building. On
October 29, 2008, after two weeks of reassurances but no action, Hakakian went to
Namco’s offices to demand the return of his documents. When Namvar would not speak
with him, Hakakian became outraged and started slamming drawers and kicking file
cabinets. Namvar appeared and signed a letter confirming the loan had never been funded
and Artech owed no money to Namco.
       2. The Lawsuit
       Afra filed his complaint in this action on October 22, 2008 naming as defendants
Namco, Namvar, Artech, Hakakian and Park General, Inc..2 The complaint contained six
causes of action.3 Artech and Hakakian answered the complaint, denying liability and


2
      Park General, Inc. was originally named as a defendant in this action but was
dismissed in 2009. Neither Park General, Inc. nor Zaghi is involved in this appeal.
3
       The first cause of action, against Namco only, sought to enforce the Namco note
and judicial foreclosure of Afra’s security interest in the recorded collateral assignment of
the Artech note. The second and third causes of action, against Artech, sought judicial
foreclosure of the Artech deed of trust and enforcement of the Artech assignment of
leases. The fourth cause of action, against Hakakian, alleged Hakakian had breached his
personal guaranty of the Artech note. The fifth cause of action, against Namvar, alleged
breach of Namvar’s guaranty of the Namco note. The sixth cause of action alleged fraud
against Namco, Namvar, Artech and Hakakian.
       In December 2008 Namvar and Namco answered the complaint, but the action was
stayed as to them as a result of their bankruptcies. Park General, Inc. was dismissed in

                                              4
alleging the Artech note and deed of trust were void because the loan had never been
funded.
       On May 29, 2013, after a three-day bench trial, the court issued a minute order
entitled “Ruling on Submitted Matter.” Addressing the remaining claims the court
concluded Afra was not a “bona fide purchaser” of the Artech note and the agreement
contemplated in the note was void for lack of consideration because it had never been
funded. As to the question whether Hakakian and Artech were estopped from denying the
validity of the note, the court concluded Afra had not met the requirements of the estoppel
test in Banco Mercantil, S.A. v. Sauls, Inc. (1956) 140 Cal.App.2d 316 (Banco), because
there had been no misrepresentation: “The evidence is clear that there were no
representations made by [Hakakian and Artech] to [Afra]. If [Afra] argues that the
misrepresentations are found within the language of the Artech Note then a closer look at
the Note shows that it is conditioned upon funding. [Afra] could have made an inquiry
about the Note before he relied upon representations made by . . . Namco.” The court also
found that there had been no intentional misrepresentations or concealment by Hakakian:
“[N]egligence is not the inquiry; misrepresentations and/or concealment are needed to
invoke estoppel. There is no showing here of intentional acts.”
       3. Attorney Fees and Costs
       Hakakian and Artech moved for an award of attorney fees in the amount of
$193,565.40, the fees charged by their attorneys for the defense of the action. They
contended the attorney fees were available under Civil Code section 17174 because the
Artech note, even though found to be void, contained a provision authorizing the
prevailing party to recover attorney fees and costs of suit. The trial court granted the
motion and awarded Artech the sum of $120,000, consisting of 320 hours of attorney time
multiplied by an hourly rate of $375.



April 2009. In October 2010 Afra dismissed defendants Namco and Namvar, leaving only
Artech and Hakakian as defendants.
4
       Statutory references are to the Civil Code unless otherwise indicated.

                                              5
                                      CONTENTIONS
       Afra contends the trial court erred as a matter of law in concluding the Artech note
was invalid and in failing to find that Hakakian was complicit in Namvar’s fraud. Afra
also contends the court erred by construing section 3543 to require evidence of fraudulent
intent; according to Afra, Hakakian’s negligence alone was sufficient to estop him from
denying the validity of the Artech note. Finally, Afra contends the court erred in awarding
attorney fees under section 1717 and that the fees awarded were excessive.
                                        DISCUSSION
       1. Standard of Review
       An appealed judgment or order is presumed to be correct. “‘All intendments and
presumptions are indulged to support it on matters as to which the record is silent, and
error must be affirmatively shown . . . .’” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564; see also In re Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133.) A litigant
appealing from a bench trial bears the burden of creating an adequate record for appeal by
“secur[ing] a statement of decision under Code of Civil Procedure section 632 and,
pursuant to Code of Civil Procedure section 634, bring[ing] any ambiguities and
omissions in the statement of decision to the trial court’s attention.” (Fladeboe v.
American Isuzu Motors, Inc. (2007) 150 Cal.App.4th 42, 58 (Fladeboe).) “The clear
implication of this provision, of course, is that if a party does not bring such deficiencies
to the trial court’s attention, that party waives the right to claim on appeal that the
statement was deficient in these regards, and hence the appellate court will imply findings
to support the judgment.” (In re Marriage of Arceneaux, at pp. 1133-1134; accord,
Fladeboe, at p. 58.)
       Afra, who did not secure a separate statement of decision and did not object to the
court’s findings, contends the May 29, 2013 minute order containing the court’s ruling
was not a tentative decision and was sufficient because the court’s views are clear from
the trial transcript. That reasoning is insufficient to avoid the doctrine of implied findings:
Under the authorities cited above, we may infer the trial court made all findings necessary
to support the conclusion Hakakian did not intend to defraud Afra by executing the Artech

                                               6
note. We review that finding under the substantial evidence standard.5 (See Fladeboe,
supra, 150 Cal.App.4th at p. 60.)
       We, of course, review questions of law, including statutory interpretation and
contract interpretation (in the absence of a conflict in the evidence), de novo. (In re
Tobacco II Cases (2009) 46 Cal.4th 298, 311; Blaich v. West Hollywood Rent
Stabilization Dept. (2011) 195 Cal.App.4th 1171, 1175; Wolf v. Walt Disney Pictures &
Television (2008) 162 Cal.App.4th 1107, 1134.)
       2. Substantial Evidence Supports the Court’s Finding Hakakian Was Not
          Complicit in Namvar’s Fraud
       Afra contends the “undisputed facts” demonstrate Hakakian’s willing and
intentional participation in Namvar’s use of the Artech loan documents to solicit an
infusion of cash into Namco. Many of the “facts” identified by Afra are derived from
emails sent by Hakakian to a variety of individuals, including Namvar and other Namco
employees, about outstanding loans or future loans. While these emails show Hakakian’s
clear intention to help Namvar surmount his cash flow problems, there is no direct
evidence establishing Hakakian’s intent to solicit additional capital for the benefit of
Namco through the false pledging of the Artesia building as collateral. Hakakian testified
he had no such intent, was surprised when he heard his request for a loan had been
approved, and, when it was not funded, simply assumed Namvar had decided not to

5
        Under the substantial evidence test, “‘[W]e are bound by the established rules of
appellate review that all factual matters will be viewed most favorably to the prevailing
party [citations] and in support of the judgment . . . . “In brief, the appellate court
ordinarily looks only at the evidence supporting the successful party, and disregards the
contrary showing.” [Citation.] All conflicts, therefore, must be resolved in favor of the
respondent.’” (Campbell v. Southern Pacific Co. (1978) 22 Cal.3d 51, 60; accord,
Western States Petroleum Assn. v. Superior Court (1995) 9 Cal.4th 559, 571.) “When we
consider whether the evidence was sufficient to support the . . . verdict, we review the
entire record in the light most favorable to the judgment to determine whether there are
sufficient facts, contradicted or uncontradicted, to support the judgment. [Citation.]
Substantial evidence is evidence that is reasonable and credible. In evaluating the
evidence, we accept reasonable inferences in support of the judgment and do not consider
whether contrary inferences may be made from the evidence.” (Mammoth Lakes Land
Acquisition, LLC v. Town of Mammoth Lakes (2010) 191 Cal.App.4th 435, 462-463.)

                                              7
proceed. Hakakian also testified he did not know there were liens on the Artesia building
as a result of the recording of the Artech deed of trust and the collateral assignment to
Afra and Zaghi. Once he learned of the assignment, he demanded that Namvar return his
documents and secured from Namvar a letter stating the loan had never been funded.
       This testimony is more than adequate to support the court’s finding. The
determination of Hakakian’s intent was within the exclusive purview of the trial court; and
it was “entitled to accept or reject all or any part of the testimony of any witness.” (Kelly-
Zurian v. Wohl Shoe Co. (1994) 22 Cal.App.4th 397, 409; see People v. Elliott (2012)
53 Cal.4th 535, 585 [“‘it is the exclusive province of the trial judge or jury to determine
the credibility of a witness and the truth or falsity of the facts upon which a determination
depends’”]; Linear Technology Corp. v. Tokyo Electron Ltd. (2011) 200 Cal.App.4th
1527, 1534 [“we may not reweigh the evidence or judge the credibility of witnesses unless
their testimony is ‘inherently improbable or clearly false’”].)
       3. The Trial Court Did Not Err in Finding No Misrepresentation Occurred
       The court’s finding Hakakian made no misrepresentations to Afra is also subject to
the substantial evidence test and application of the implied findings doctrine with one
exception: We review de novo the court’s determination the Artech loan documents
contained no misrepresentation. Nonetheless, we agree with the court’s conclusion. The
text of the Artech promissory note is clear: “Payments on this Note shall be due and
payable commencing on the first calendar day of the first calendar month following the
funding of this Note, and continuing on the first day of each successive calendar
month . . . .” (Italics added.) As Hakakian points out, the existence of a condition
precedent made the note nonnegotiable. (See Cal. U. Com. Code, §§ 3104, subds. (a)
[“‘negotiable instrument’ means an unconditional promise or order to pay a fixed amount
of money . . . .”] & (d) [“[a] promise . . . is not an instrument if, at the time it is issued or
first comes into possession of a holder, it contains a conspicuous statement, however
expressed, to the effect that the promise . . . is not negotiable . . .”]; 3106, subd. (a) [“for
the purposes of subdivision (a) of section 3104, a promise . . . is unconditional unless it



                                                 8
states (1) an express condition to payment . . .”]; see generally, 4 Witkin, Summary of Cal.
Law (10th ed. 2005) Negotiable Instruments, §§ 10-12, pp. 367-371.)6
       That neither Afra nor Zaghi recognized the import of this condition is irrelevant.
The instructive case on this principle, upon which both parties rely, is Banco, supra,
140 Cal.App.2d 316, in which a Mexican bank sought to collect on checks issued to its
customer, a grower, by the grower’s marketing agent in the United States. Because the
grower had collected advances on produce it never delivered, the agent altered the form of
the checks to destroy their facial negotiability under both Mexican and California law to
the extent necessary to offset the amounts paid for the undelivered produce. Based on its
history with the grower, the bank ignored the defects in the nonnegotiable checks and
cashed them for the grower. The bank then sued the agent when the checks were rejected
by the agent’s bank in California, arguing the agent was estopped from asserting against
the bank the offset due from the grower. (Id. at pp. 320-321.) The Court of Appeal
reversed the trial court judgment in favor of the Mexican bank because the evidence did
not support the conclusion the marketing agent was estopped. (Id. at pp. 323-324.)
       With respect to the estoppel argument, the court stated: “Four things are essential
to the application of the doctrine of equitable estoppel. They are: [¶] 1. There must have
been a misrepresentation or concealment of the matters of fact as to which the estoppel is
claimed; [¶] 2. The party to be estopped must intend that the other party act upon the
assumption of the truth of that fact; [¶] 3. The party claiming the estoppel must be


6
        As explained in more detail, “An instrument does not freely circulate in commerce
if a purchaser must examine a separate agreement to determine whether payment of the
instrument is conditioned upon the performance of some act or event. [Fn. omitted.] The
purchaser would, in this event, be required to track down the other agreement before
deciding whether to purchase the instrument. For this reason, an instrument is not
negotiable which requires that reference be made to a separate agreement in order to
determine the holder’s right to payment. [Fn. omitted.] [¶] . . . The mere existence of
the requirement that another writing be consulted is sufficient to destroy negotiability; it is
irrelevant that examination of the other writing does not reveal a condition precedent to
payment.” (6 Hawkland et al., Uniform Commercial Code Series (1999) Negotiable
Instruments [rev.] § 3-106:2, pp. 3-75 to 3-76.)

                                               9
ignorant of the true facts; [¶] 4. He must rely to his injury upon the conduct of the party
to be estopped.” (Banco, supra, 140 Cal.App.2d at p. 323.) As to the first prong of
misrepresentation, the court added, “The first essential may be established either by proof
of actual misrepresentation or by proof of careless and culpable conduct resulting in the
deception of the party entitled to claim the estoppel.” (Ibid.)
       As this last statement demonstrates, Afra is correct the court erred in concluding
under Banco that estoppel requires intentional misrepresentation by the party to be
estopped. However, we reject Afra’s further contention he was entitled to prevail on his
estoppel claim against Hakakian through application of section 3543, which provides,
“Where one of two innocent persons must suffer by the act of a third, he, by whose
negligence it happened, must be the sufferer.” Afra’s argument that Hakakian’s
negligence in allowing Namvar to retain the executed Artech loan documents without
funding the loan requires that he suffer the loss rather than Afra is misplaced.
       As described in Wurzl v. Holloway (1996) 46 Cal.App.4th 1740, “The concept of
. . . section 3543 is basically an estoppel theory, addressing comparative fault between two
innocent victims. It is based upon misplaced confidence by one victim resulting in
victimization of the other: ‘Misplaced confidence has been held to be negligence within
section 3543 and has resulted in the estoppel of a true owner from asserting title against an
innocent party. [Citations.]’ [Citation.] ‘[S]ection 3543 . . . “has been applied to bona
fide purchasers for value from those who have been clothed with the indicia of ownership.
It has been held that although the true owner is guilty of no more than misplaced
confidence, such misplaced confidence is negligence with the meaning of section 3543.”’”
(Wurzl, at p. 1752.) The Wurzl court relied on this doctrine to affirm a trial court ruling
that a couple selling their home should suffer the loss when the defrauding purchaser
(whom the couple had allowed to select the escrow company) sold the home in a separate
transaction to a bank. According to the appellate court, the couple selling their home had
doubts about the escrow arrangement and could have taken steps to cancel the escrow; the
bank, on the other hand, had no knowledge of this transaction and could not have foreseen
the fraud. (Id. at p. 1754; see also Reusche v. Cal. Pacific Title Ins. Co. (1965)

                                             10
231 Cal.App.2d 731, 738-739 [applying section 3543 against a woman who misplaced
confidence in her agent and failed to inquire about the legitimacy of a forged promissory
note].)
          As explained in Banco, supra, 140 Cal.App.3d 316, section 3543 does not save
Afra’s claim. As discussed, the Banco court reversed the judgment in favor of the bank,
which had received the purported checks in the ordinary course of its business. The bank
had accepted checks that on their face were nonnegotiable. Describing the third prong of
the estoppel test, which requires the party claiming the estoppel to be ignorant of the true
facts, the court stated, “[I]t is necessary that the evidence show not only that the party
claiming the estoppel did not have actual knowledge of the true facts but that he did not
have notice of facts sufficient to put a reasonably prudent man upon inquiry, the pursuit of
which would have led to actual knowledge . . . .” (Banco, at p. 323.) Relating this
principle to the bank’s acceptance of the nonnegotiable checks, the court explained: “By
issuing a negotiable instrument, the maker holds out to the world that he will not assert
against a holder in due course any defenses he may have against the payee. When,
however, he issues a nonnegotiable instrument this representation is lacking, and he may
assert any defenses that he has against a payee, even though the instrument which he
issues purports to waive that right. [Citation.] The fact that [the bank’s] manager
accepted the instrument for deposit and gave [the grower] credit for the amount under the
mistaken belief that it was negotiable does not change the situation even if such mistake
be considered one of fact. His mistake could not change the instrument from a
nonnegotiable one to a negotiable one, nor change the character of the defendant’s
obligation under the instrument . . . .” (Id. at pp. 323-324.) The court concluded
section 3543 had no application since both parties were equally negligent in relying upon
the good faith of the grower, and the bank “had the last opportunity to, by exercising care,
avoid the loss.” (Id. at p. 324.)
          The trial court thus correctly rejected Afra’s estoppel argument because of the
express, stated condition on payment that rendered the note nonnegotiable. Hakakian and



                                               11
Artech were properly allowed to pursue the dispositive defense that the loan was never
funded.
       4. The Attorney Fee Award Was Authorized and the Amount Was Within the Trial
          Court’s Discretion
           a. Governing Law
       Section 1717, subdivision (a), authorizes the trial court to award reasonable
attorney fees to the prevailing party in a contract action if the contract specifically
provides for an award of such fees.7 “[T]he party prevailing on the contract shall be the
party who recovered a greater relief in the action on the contract.” (§ 1717, subd. (b)(1).)
“[W]hen a defendant defeats recovery by the plaintiff on the only contract claim in the
action, the defendant is the party prevailing on the contract under section 1717 as a matter
of law.” (Hsu v. Abbara (1995) 9 Cal.4th 863, 876; accord, Zintel Holdings, LLC v.
McLean (2012) 209 Cal.App.4th 431, 440.) “[W]hen the decision on the litigated contract
claims is purely good news for one party and bad news for the other . . . a trial court has
no discretion to deny attorney fees to the successful litigant.” (Hsu, at p. 876; see Zintel
Holdings, at p. 443.) The “validity or existence of the contract alleged in [the] complaint
is not a prerequisite to an award of attorney fees under section 1717. . . . [A] party is
entitled to attorney fees under section 1717 ‘even when the party prevails on grounds the
contract is inapplicable, invalid, unenforceable or nonexistent, if the other party would
have been entitled to attorney’s fee had it prevailed.’” (Hsu, at p. 870.)
       The abuse of discretion standard governs our review of the trial court’s
determination of a reasonable attorney fee. (E.g., Ketchum v. Moses (2001) 24 Cal.4th
1122, 1140; PLCM Group, Inc. v. Drexler (2000) 22 Cal.4th 1084, 1096 (PLCM Group).)
“[T]he fee setting inquiry in California ordinarily begins with the ‘lodestar,’ i.e., the

7
       Section 1717, subdivision (a), provides: “In any action on a contract, where the
contract specifically provides that attorney’s fees and costs, which are incurred to enforce
that contract, shall be awarded either to one of the parties or to the prevailing party, then
the party who is determined to be the party prevailing on the contract, whether he or she is
the party specified in the contract or not, shall be entitled to reasonable attorney’s fees in
addition to other costs. [¶] . . . [¶] Reasonable attorney’s fees shall be fixed by the court,
and shall be an element of the costs of suit.”

                                              12
number of hours reasonably expended multiplied by the reasonable hourly rate.” (PLCM
Group, at p. 1095.) “Under this method, the court ‘begins with a touchstone or lodestar
figure, based on the “careful compilation of the time spent and reasonable hourly
compensation of each attorney . . . involved in the presentation of the case.”’ [Citation.]
The lodestar ‘should ordinarily include compensation for all the hours reasonably spent’
on the case [citation], but the court must ‘carefully review attorney documentation of
hours expended; “padding” in the form of inefficient or duplicative efforts is not subject to
compensation.’ [Citation.] The lodestar may then be adjusted ‘to fix a fee at the fair
market value for the particular action.’” (Komarova v. National Credit Acceptance, Inc.
(2009) 175 Cal.App.4th 324, 348.)
       “The value of legal services performed in a case is a matter in which the trial court
has its own expertise. [Citation.] The trial court may make its own determination of the
value of the services contrary to, or without the necessity for, expert testimony.
[Citations.] The trial court makes its determination after consideration of a number of
factors, including the nature of the litigation, its difficulty, the amount involved, the skill
required in its handling, the skill employed, the attention given, the success or failure, and
other circumstances in the case.’” (PLCM Group, supra, 22 Cal.4th at p. 1096.) “‘The
“experienced trial judge is the best judge of the value of professional services rendered in
his court, and while his [or her] judgment is of course subject to review, it will not be
disturbed unless the appellate court is convinced that it is clearly wrong”—meaning that it
abused its discretion.’” (Id. at p. 1095.)
           b. The award was authorized
       Afra contends fees should not have been granted under section 1717 because the
case was decided on theories of fraud, misrepresentation and estoppel, not in an action on
a contract. This argument lacks any merit.
       California courts liberally construe the term “on a contract” for purposes of
attorney fee claims under section 1717. “‘“As long as the action ‘involve[s]’ a contract it
is ‘“on [the] contract”’ within the meaning of section 1717.”’” (Turner v. Schultz (2009)
175 Cal.App.4th 974, 979-980.) “In determining whether an action is ‘on the contract’

                                               13
under section 1717, the proper focus is not on the nature of the remedy, but on the basis of
the cause of action.” (Kachlon v. Markowitz (2008) 168 Cal.App.4th 316, 347;
accord, In re Tobacco Cases I (2011) 193 Cal.App.4th 1591, 1602.) “If an action is ‘on a
contract,’ section 1717 applies even when only equitable relief is sought.” (Tobacco
Cases I, at p. 1602; see Kachlon, at pp. 346-347 [rejecting argument equitable claims
arising from promissory note and deed of trust were not “on the contract” within the
meaning of § 1717].)
       Afra sued Hakakian and Artech, among others, to recover the $1 million he loaned
to Namco. His original causes of action against Hakakian and Artech included fraud but
also sought judicial foreclosure on the security interest he believed had been created under
the Artech loan documents and assigned to him by Namco. Afra’s entire purpose in suing
Hakakian and Artech was to enforce the Artech note or, in the alternative, Hakakian’s
guaranty. Even his claim of estoppel— prompted by Hakakian and Artech’s assertion the
Artech loan documents were void—was premised on the enforceability of those same
documents, each of which contained an attorney fees provision.8 Indeed, Afra himself
sought an award of attorney fees from Hakakian and Artech in the complaint. The trial
court did not err in finding the action was based on a contract for purposes of an attorney
fees award under section 1717.
          c. The fees awarded were reasonable and supported by adequate evidence
       Afra has failed to show the court abused its discretion in awarding $120,000 in
fees, or roughly 62 percent of the fees actually billed to Artech by its counsel. The final


8
        The Namco note contained a unilateral attorney fees provision placing the burden
on Namco; such a provision, however, would have been read to place a reciprocal burden
on Afra had he sued Namco to enforce the note and lost. (See Trope v. Katz (1995)
11 Cal.4th 274, 285 [‘[t]he statute was designed to establish mutuality of remedy when a
contractual provision makes recovery of attorney fees available to only one party, and to
prevent the oppressive use of one-sided attorney fee provisions”]; Kachlon v. Markowitz,
supra, 168 Cal.App.4th at p. 346 [“[w]here a contract provides that only one party may
obtain attorney’s fees in litigation, [§ 1717] makes the right to such fees reciprocal, such
that the ‘party prevailing on the contract’ claim will be entitled to recovery of the fees,
‘whether he or she is the party specified in the contract or not’”].)

                                             14
figure demonstrates the court exercised its discretion to reduce the hours billed based on
what it perceived as duplicative or unnecessary work or work attributable to issues not
entwined with the contract issues. (See Zintel Holdings, LLC v. McLean, supra,
209 Cal.App.4th 431, 443 [“[a] court may apportion fees even where the issues are
connected, related or intertwined”]; Amtower v. Photon Dynamics, Inc. (2008)
158 Cal.App.4th 1582, 1604 [“[w]here fees are authorized for some causes of action in a
complaint but not for others, allocation is a matter within the trial court’s discretion”]; see
Tuchscher Development Enterprises, Inc. v. San Diego Unified Port Dist. (2003)
106 Cal.App.4th 1219, 1248 [rejecting claim case was overstaffed with attorneys from
two law firms; claim that fees were unreasonable or duplicative, unaccompanied by any
explanation or citation to the record, is insufficient to disturb the trial court’s discretionary
award of attorney fees]; Akins v. Enterprise Rent-A-Car Co. (2000) 79 Cal.App.4th 1127,
1134 [“[t]he only proper basis of reversal of the amount of an attorney fees award is if the
amount awarded is so large or small that is shocks the conscience and suggests that
passion and prejudice influenced the determination”].)
                                       DISPOSITION
       The judgment is affirmed. Hakakian and Artech are to recover their costs on
appeal.



                                                           PERLUSS, P. J.


       We concur:



                      WOODS, J.



                      ZELON, J.




                                               15